ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JEFFREY M. ADAMS of TOMS RIVER, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since May 1, 2015, and good cause appearing;
It is ORDERED that JEFFREY M. ADAMS is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that respondent not be reinstated to practice until he has paid the costs assessed by the Disciplinary Oversight Committee in his prior disciplinary matter as ordered by the Court on April 1,2015; and it is further
ORDERED that JEFFREY M. ADAMS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JEFFREY M. ADAMS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
*12ORDERED that JEFFREY M. ADAMS continue to comply with Rule 1:20-20 dealing with suspended attorneys.